                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                         NORTHERN DIVISION – BAY CITY

In the matter of:

INSPIRED CONCEPTS, LLC,                               Case No. 20-20034

                                                      Chapter 11

           Debtor.                                    Hon. Daniel Opperman
_____________________________/


              STIPULATION EXTENDING DEADLINES TO RESPOND TO
                   MOTION FILED BY GORDON FOOD SERVICE

       Each of the parties set forth below, through counsel, consents and stipulates to entry of

the Order attached as Exhibit A hereto, which extends the deadline from September 4, 2020

through September 11, 2020 for Fifth Third Bank, National Association (“Fifth Third”) to

respond to Gordon Food Services’ Motion for Order Requiring Immediate Payment or Adequate

Protection of PACA Claim [DN 264].

Respectfully submitted,


ROBISON, CURPHEY & O’CONNELL                                ICE MILLER LLP

/s/ W. David Arnold                                         /s/ Jason Torf
W. David Arnold (P76250)                                    Jason M. Torf
Attorney for Fifth Third Bank, National Association         Attorney for Gordon Food Service
Ninth Floor, Four SeaGate                                   200 W. Madison St., Suite 3500
Toledo, Ohio 43604                                          Chicago, IL 60606
(419) 249-7900                                              (312) 726-6244
(419) 249-7911 – facsimile                                  Jason.Torf@icemiller.com
darnold@rcolaw.com




                                                                                                   1

 20-20034-dob       Doc 279     Filed 09/03/20     Entered 09/03/20 13:36:03        Page 1 of 3
               EXHIBIT A




                                                                                    2

20-20034-dob   Doc 279   Filed 09/03/20   Entered 09/03/20 13:36:03   Page 2 of 3
                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                         NORTHERN DIVISION – BAY CITY

In the matter of:

INSPIRED CONCEPTS, LLC,                            Case No. 20-20034

                                                   Chapter 11

           Debtor.                                 Hon. Daniel Opperman
_____________________________/


           ORDER APPROVING STIPULATION EXTENDING DEADLINES
          TO RESPOND TO MOTION FILED BY GORDON FOOD SERVICE

       This matter having come before the Court on the stipulation of Fifth Third and Gordon

Food Services (“GFS”); and the Court being otherwise fully advised in the premises thereof:

       IT IS HEREBY ORDERED that

       The deadline for Fifth Third to respond to GFS’s Motion for Order Requiring Immediate

Payment or Adequate Protection of PACA Claim [DN 264] is extended from September 4, 2020

through September 11, 2020.




                                                                                               3

 20-20034-dob       Doc 279    Filed 09/03/20    Entered 09/03/20 13:36:03       Page 3 of 3
